DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 18 recite the limitation "the detent portion inner surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claims are assumed to recite, “the detent portion “.
Claim 19 is rejected as depending from claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan US 5,137,632.

	Claims 1 and 11, Morgan teaches a filtration system comprising: a filter element (10) comprising a filter element housing (34) and filter media (38), a filter housing (12) and a latch element (44) comprising: a first end (at 48) and a second end (at 50) spaced laterally from the first end, an engagement portion disposed between the first end and the second end, the engagement portion configured to engage the filter element housing, a handle portion (50) adjacent to the second end, the handle portion configured to engage the filter element and facilitate removal of the filter element from the filter housing (fig. 1-2).
	Claims 2, Morgan further teaches the second end is capable of rotating between a first position and a second position (fig. 1). The recitation of the handle portion being adjacent a top surface of a filter media and displaced away from the filter media does not provide any further structural limitations as the filter media is not positively recited as part of the claimed invention.

	Claim 9, Morgan further teaches the second flexible arm comprises a protruding member (48) capable of engaging a detent portion (fig. 1-2). The recitation of the second flexible arm flexing radially inward toward the second end as the protruding member passes the detent portion is a process limitation that does not provide any further structural limitations as the detent is not part of the claimed invention.
	Claim 10, Morgan further teaches the handle portion comprises a touch surface adjacent the second end and a handle opening defined between the engagement portion and the second end, the touch surface capable of facilitating rotation of the second end about the engagement portion between a first and second position (fig. 1-2). The recitation of the handle portion being adjacent a top surface of a filter media and displaced away from the filter media does not provide any further structural limitations as the filter media is not positively recited as part of the claimed invention.

	Claims 13 and 17, Morgan further teaches a V-shaped clip portion (46) disposed between the engagement portion and the first end, the V-shaped clip portion comprises a base portion, a first flexible arm and a second flexible arm, the base portion adjacent to the engagement portion, the first flexible arm extending from the base portion away from the second end, the second flexible arm extending from the first flexible arm toward the first end, the V-shaped clip portion configured to engage the detent portion of the inner surface of the filter housing to couple the filter element within the filter housing, wherein the clip portion is capable of engaging the detent portion when the second end is in the first position and the V-shaped clip portion is capable of disengaging the detent portion when the second end is in the second position (fig. 1-2, col. 2, lines 44-65).
Claims 18 and 19, Morgan further teaches the V-shaped clip portion is configured to engage the detent portion with a portion of the second flexible arm to couple the filter element within the filter housing, the V-shaped clip portion is capable of engaging the detent portion when the second end is in the first position and the V-shaped clip is capable of disengaging the detent portion when the second end is in the second position (fig. 1-2, col. 2, lines 44-65); the second flexible arm comprises a protruding member (48) configured to engage the detent portion, the second flexible arm is 
Claim 20, Morgan further teaches the handle portion comprises a touch surface adjacent the second end and a handle opening defined between the engagement portion and the second end, the touch surface capable of facilitating rotation of the second end about the engagement portion between a first and second position, in the first position the handle portion is adjacent a top surface of the filter media and in the second position the handle portion is displaced away from the first position in a direction away from the filter media (fig. 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778